OFFICE OF THE ATTORNEY   GENERAL   OF TEXAS
                 AUSTIN
Eon. karkl,-SLYoUaha.1, pm@             8


sore or 1408 pment,     uhIl4 lrhlbltloa8 of a trm-
oltory nattire8rb taxad fat eroh day that *dal8sloa
la   obargod,or   tor    uaL   pertonano@.       XD.,    p*   86%


          Art1014 9047, loraoa'o Annotated Clrll atat-
utes, Ssotloa eS, piovldmo, la put:
           "(a) Y*ac4~rlos,Mumum. - Yma                   wary YG
      nk g a r w
               io
                a x
                  ,wo r klldo
                          a ,o h a or
                                    , lxhlbltlon
      oonnaotml with or uhibltl~~ or ohowing In
      ooaneotioa with 4 olr~~ whw4 B rppant4
      r44 for ldd8oloa 10 44watiod or’r~oel~ed
      Ten D+l4ro - ($l+CC)
                   _       io rlr?v_d4y Im-*ioh




           sntloh       84 or the nEe        wtl?lr     read0 aa s011owOr

           Wuwrkks, ltee P r o reverwnag~rle,
                                        y
      wexuork~, lrbibltion or dimplay of any kind
      whore a np4nto   f44 for 8drIooloa i8 &4-
      m4adsd or reeolrrd, 8ot eommotod rlth a
      theatro or olrauo, 'ho Dollurn ((t.00) for
      every 4ay oa whloh ?H*    r la4h ldrioolon
      are reoolved.* OhdoroooY lng ours).
          It Lo our opinion that the lxblbltion of a
oali would properly b4 4lao4ifl4d as a Rroolog14el
oxhlbitltm". ~urtheraraiu,w 410 of the oplaloa
t&t the words "erhibltlon lxhlblt" In S4otlon W
rOti i8OlQde 8 "zoologloel lxhlbltlon" GT thl8 tn0.
Conmqu4ntly, the 4xhibitlan o? 4 04lS not oarnmted
with 4 4ir4u.8,masgeklo, 8hou or other l  rL)bltloa
ot 4ay a4ture, rhsre 4 tee for ldalo4lon lo-d48an4-
s4 4ad rsoelred by the ouner  ot raid lntilrlght
44m4 within the purview llther oi the ptor+ aS
Sootlon g5 a? Sootion 46, both quoted abom, the da-
‘I




         ha. Parts g. XaMlo&ol, Pam b


         t027bing r80ta  king        th0   tb0 dem08t     lnoitod   in
         tba lxhlbltion.
                    It the o&t lo en bxhlbltloa in a olt7.m
         town at 8 8hnrgs to tha poblle %ll day loatInuoa81~*
         the yeei rowid, it would loartltato a soologloal
         exhfbltion of a pezmaaeat notoro oubfoot to the oa-
         ntd kr or rift9 oozLu0     ($50.00)  protided in 800.
         88.  The fart  that it lo no tlo na o o towith
                                                    d   or exhibit-
         04 o r lhoun In ecmeotlon rith a llr o uaIO Lmutorlal
         In thlo lnot8110~, the lQbJoot rttar et the prorl80
         ot soot. 86, 1.0 ., wo*m, wruuor$e, or soologloal
         exhIbItion o r lmblantlon therootmot bolng lirltod
         to tbooowble lo oone~otobdth l lireu8.buttho
         pxwl80 do&Igaatoo aa amu& tar iu maoh typos ot
         dloplaJ - whmtheroormootod with a llraw or aot - ls
         we     of l p-neat     8atUra.
                      ti the other b4ad, whom     the   toologioallxtii-
         BItion lo lloarly not umnootod rlth l olrous, Soo.
         w would 8104 apply, mad a hro b-r    ($8.00) a day
     ,   tax lo lovlmd thoroln ior #or,rday on rhloh two
         rOr luoh whl0010n ore rooolwd.. Thl8 motion would
         8&mu      to lW0T    th e
                                 saw lrrbjootO   l0 the    proriO   18
         8ao. 86, elm. w hare not HOD Sit to limit the oaf-
         Ua#O Ot %h0 p~07iOd t0 %~@ugi~d lXhibitiOM 801 3~
         wt.4 with a olrow.
                   Zt lo true that our oonrtrnotlon would make
         olthor the.Zlf'tyDollar (#50&O) annual tm or the
         !lWoDollar ($8.00) per day tax applloablo. but ti dit-
         ioront~    '$.hotno aeotlonm on tho isroundthat the
         -provisoJ$ &o. 85 would 8wor l porrunoat lxblblt
         ail* an lrhlbltlon of a shortorduration oi time
         would fell within the owora~  of 640. 26. The ox-
         glhltor OT,~ *al? would k lnt&tlod to pay the umual
                                    if the lxhlbltlonwag
         tax of tlfty Dollara($50.00)
         pommmat or b&the wont that the lxhlbltlonma
         taaporaryho would ba entttlodto pay the Two Dablb2
         ($2.00) par &4y tax.
                   We do aot belleto tlmt tho Leglolatnro intend-
         mQ that tho exhibitor of an e-1    the roar crowd
Hon. Pork8 E. KaMlohanl,page .4


ehotidba ocapelledto pay en ooaupatlon ‘ta l      x1
$730.00. It lo only whore the lrhlbltloa 18 on l
temp o r a r y boelo that Soo. g6 ot Art. to49 lpplloo
ulth Ite Two DoPlar (#S.OO) por dry tax. 01 sourso;
ln ell iaotanaee,we em leeuzabgthet .I088for ad-
rimeionto the exhibitionaro lharged and roooliod.
          As for a oounty oooupationfax, Art1010TO46
of tho RovlotiUlrll (Itetutoe, 1OSS. loataixu the au-
thoritytor the levylagof lwh 8 tex. It prwl4eo
in pert as Sollo
          a Xa slh
                 mmloeloaora o o u r %o b h
                                          a all
                                              r.e..
     the right to levy one-half ot the oooupation
     tax lo+lod b thinBtato u on all oaoupatloae
     not honIa otherwloo#poofall7 lxeapted#. . .*
          kid rootionaleo lontalna the followingportl-
rreatprwlolont
          Vho gmoralng bod]rot MY lnaorporatod
     town or olty shall In 80 oaeo lery a groator
     t'u oa any oooupatloathan that authorfar
     b Ulo oheptsrto ba levied br the ocmmlo-
     01onu8 OOQX%.'
          from the lpcro quotedprwlolono It lo ol!fr
     a oountyOooupatlon tax upon aon-oxompt oooupatloao
18 lrgal la the event it 6008 not lxoood one-haltoi the
amount ot the State oooupatlontax.
          We find nothing In the Xar to Iadloate that soo-
logier1 lxhlbltlonr are exempt from a oounty ooo ation
tax, aad it 18 latirrlypo8elblothat luoh tare8LO
been lrvlod logallfla oertaln oopntlmo of the etato of
Toxaa.
          In roepeat to oooupatlontexue lorled bJ mmlcl-
pelltlre,.we0411 4ttention to Arti    1015,Vomon'r
Annotated 01~11 Statutoe. It provldoe:
          Vhe govornlng body shall aleo hare powri
          ‘.    . l


          ml.    Trade taxer.
                          - To tax all trado8,
     proroaeloao,
                oooupatlonaand oalllnge,the
I




    Xoa. ?uko X. YoMlohaol,w                6


        t0Xi86 ot rhlqh lo not mhlbltod b$ tha boa-
         stltotloa of this 8tat.r whloh tar oball not bo
        oonotruod       to he a tax an property.
                 “&a.    . . .
                  *ST’. ?oddlor8,   thoatore,   oto. - To llooa88,
        bx       urd reguhta     or 8   prose uuS provoat hewk-
        ma,  pobdlore, pmbro “E us and keoporo (of
        E,t&g;)     or other lxhlbltlono, ahowo @ad
                  .
             wh               , - To ii00tk00 t0x 0s
                  dlr & uo olto.
        &late   thortom, •~WOO,    Thor.xbIbitloaa



                  a . . la (VndoroouIn6 ours)

              Than lo 80 qwotlon ae to the lathorlty a?
                                           a8 the ox-
     mbaIolpalltiu to tax Wi ~uoupatlon~8uoh
     hibltioa OS a oalt.~ Wbothrr or not ouoh OeoUpatlon
     Sir bob,kon lotlod be endr~upon the ordlaanooa oi
     tha malrlprllt~ la ml8f oh tba relf $8 or rlll k ox-
     Iribltod.
                    Truotlng tbat.tho abwo         fbl4    aaoworo70~
     Lnwwr        we ore
                                                Yours ml-7 trult



                                        m       (BIgnod) MO4 Btout
                                                             Dlok Stout
                                                              u010tult



     APFH0vxD1SHwsT Lb, us*
     OlcRALD
           a. bum (slgnod)
     Ml-0~          ~      or TKXM